PER CURIAM.
— Since the opinion of this division was rendered in this case, it has been held by the court in Banc in Houston v. Pulitzer Pub. Co., 249 Mo. 332, that a trial court does not have jurisdiction to hear and determine a libel suit brought, as was the case at bar, in another county than that in which the plaintiff resided or the defendant, if a newspaper, first published the libel or had an office or agent, thus overruling Julian v. Kansas City Star, 209 Mo. 35.
*58In conformity, therefore, with the ruling in the Houston case, supra, it follows that the trial court in the case at bar was without jurisdiction, and there fore, its judgment should be reversed and the suit dismissed.
It is so ordered.